Citation Nr: 1623480	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-49 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder. 

Following the July 2013 Supplemental Statement of the Case and certification of the case to the Board, the Veteran submitted a second VA Form 9 dated in July 2013 and indicated that he desired a video conference hearing.  In addition, the Veteran's representative submitted a motion to remand for a hearing in February 2016.  A hearing will be scheduled if the appellant demonstrates good cause for the hearing.  38 C.F.R. § 20.1304 (b).  While the Veteran's representative made a motion to remand for a hearing, there were no arguments or statements as to why an additional hearing is needed.  The motion for a hearing is denied.  


FINDINGS OF FACT

1.  The most probative evidence demonstrates that it is clear and unmistakable that the Veteran's right wrist disability pre-existed active service.
 
2.  The most probative evidence demonstrates that it is clear and unmistakable that the pre-existing right wrist disability was not aggravated by active service.






CONCLUSION OF LAW

The criteria for service connection for right wrist disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2007 VA notice letter satisfied the duty to notify provisions with respect to service connection and informed the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

The duty to assist the Veteran has been satisfied.  The claims folder contains the Veteran's service medical treatment records and identified VA medical treatment records.  A June 2013 VA medical examination report reflects that the Veteran receives disability benefits from the Social Security Administration (SSA), but noted that the benefits were for his knee and back problems.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The Veteran has not reported that he receives SSA disability benefits for his right wrist or that the records are relevant in this case.  Therefore, a remand to obtain SSA records is not required.  In addition, the Veteran was provided a VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2013 VA medical examiner reviewed the claims folder, examined the Veteran, and provided an opinion that it was clear and unmistakable that the pre-existing right wrist disability was not aggravated by active service.  The examiner also explained the reasoning for the expressed opinion.  The Board finds that the VA examiner's opinion regarding the right wrist disability is adequate and complied with the Board's May 2013 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, VA's duty to assist has been met. 

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The undersigned VLJ explained the issue on appeal and addressed any relevant evidence.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Federal Circuit has distinguished between those cases in which the pre-existing condition is noted upon entry into service, and cases in which the pre-existence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1132 (presumption of sound condition).  In a case where there is no pre-existing condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition pre-existed service and (b) the pre-existing condition was not aggravated by service.  Wagner, 370 F.3d at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1132.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  Id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").




Analysis

In this case, the Veteran testified that he believed his current right wrist disability was incurred during active service.  He reported that he was fine during basic training, but that he had an injury when carrying shells and was then discharged.  

The Veteran's service medical treatment records show that the Veteran complained of right wrist pain.  

An October 23, 1978 clinic note shows that the Veteran complained of strain in his upper back.  The Veteran also complained of pain and loss of strength in his right wrist since carrying heavy weight yesterday.  He was referred to occupational therapy.  

An October 23, 1978 Occupational Therapy Clinic note stated that the Veteran complained of wrist pain secondary to lifting shells yesterday.  He reported at least six incidents of wrist trauma with several fractures, the most recent removed from cast just prior to reporting for BCT.  He stated that he performed push-ups on extended fingers and had difficulty breaking track, lifting heavy tools, etc., in the second week A/T for tanker.  Objectively, there was a decrease in active range of motion for flexion, extension.  There was increased pain on passive movement beyond active range.  X-rays showed multiple fractures.  The assessment was existed prior to service (EPTS) - multiple fractures.

Another October 23, 1978 note indicated that the Veteran had post traumatic arthritis and complained of decreased range of motion of the right wrist.  

An October 24, 1978 report of medical examination shows that the Veteran's upper extremities were clinically evaluated as abnormal.  In the notes section, the examining physician indicated that the Veteran had arthritis of the right wrist, which was secondary to fracture and surgical condition.  The physical profile listed the assignment of profile "U3."  See Odiorne v. Principi, 3 Vet. App. 456, 457   (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The report noted a summary of defects and diagnoses to include arthritis right wrist - EPTS.  An October 24, 1978 report of medical history shows that the Veteran reported a history of broken bones.  In the section entitled Physician's summary and elaboration of all pertinent data, it was noted that the Veteran had a fracture of the right wrist in 1977 and surgery in 1977 with persistent pain; EPTS.    

The October 25, 1978 Medical Board proceedings determined that the Veteran was medically unfit for enlistment due to his post traumatic arthritis with decreased range of motion.  It was determined that the condition EPTS, was not incurred in the line of duty, and was not aggravated by active duty.  

In an October 1978 narrative summary regarding erroneous induction/enlistment, it was noted that the Veteran sustained right dominant wrist fracture in a motorcycle accident and had two procedures on his wrist.  His wrist had pain ever since.  Concerning the brief summary of present illness, the right wrist had continual pain and no new trauma.  The diagnosis was listed as post traumatic arthritis with decreased range of motion.  

In March 2007, VA received the Veteran's claim for service connection for right wrist disability.  He requested compensation for his right wrist.  He indicated that the disability had its onset in 1978.

VA medical treatment records dated in 2006 show that the Veteran reported chronic right wrist pain.  

The Veteran was provided a VA medical examination in June 2013.  The claims folder was reviewed.  The examination report included a diagnosis of fracture of the right wrist.  The examiner stated that the Veteran complained of chronic right wrist pain.  The Veteran stated that he had surgery for this condition prior to active service.  A June 2013 X-ray report impression indicated an old fracture deformity of the distal radius with some irregularity of the articular surface and separated ulna styloid.  The examiner stated that an October 23, 1978 service medical treatment record noted EPTS multiple fractures with most recent removed from cast just prior to reporting for BCT.  The examiner also cited to an October 2006 medical treatment record, in which the Veteran complained of pain in his right wrist and right forearm which began in 1976 when he fractured his wrist.  It was noted that approximately three years ago, he reinjured his wrist and had very significant pain since then.  The diagnosis in the October 2006 record was residuals of multiple, to include a 1976 and 2003, right wrist fractures.  The examiner stated that there were no in-service injuries or trauma.  The examiner opined that it was clear and unmistakable that the Veteran's pre-existing right wrist disability was not aggravated permanently by service/events which occurred on active duty given the fact that this Veteran worked in sprinkler installation for 20 years post service and the Veteran was right handed.  Additionally, the examiner noted that the Veteran re-injured the right wrist in about 2003 and there was clear evidence that the re-injury significantly exacerbated this condition.  The examiner stated that there was "no objective evidence" that the Veteran's pre-existing right wrist disability was permanently aggravated by military service/events which occurred on active duty.

In this case, concerning whether a disability was "noted" on enlistment, neither an enlistment report of medical examination nor a report of medical history are associated with the service medical treatment records.  The Board recognizes that if a claimant was not examined on entrance into active service, the presumption of soundness does not attach.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Smith, 24 Vet. App. at 45.  Nonetheless, absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  Thus, the Board finds that a right wrist disability was not "noted" on examination and the presumption of soundness attaches.  See 38 C.F.R. § 3.304(b).

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the disability pre-existed service and clear and unmistakable evidence that the disability was not permanently aggravated by active service.  38 C.F.R. § 3.304(b).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard.  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

In this case, the Board finds that the right wrist disability clearly and unmistakably pre-existed the Veteran's active service. 

In this case, the Board first finds that the right wrist disability clearly and unmistakably pre-existed the Veteran's active service.  In this respect, the Board assigns great probative value to the service medical treatment records and the June 2013 VA medical examination report.  The service medical treatment records show that shortly after entry into active service, the Veteran reported a pre-service history of right wrist fractures and an examining physician noted that the X-rays revealed multiple fractures, none of which were sustained during active service.  Indeed, the service medical treatment records do not reflect any injury to the right wrist-just a report of increased pain after lifting shells.  In addition, the service medical treatment records indicated that the Veteran had pain since his pre-service fractures and surgeries.  It was also noted in a narrative summary, that there was no new trauma to the wrist.  The June 2013 VA examiner also discussed the service medical treatment records and the pre-service fracture to the wrist.  The Board points out that the provisions of 38 C.F.R. § 3.303(c) state that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof) and when in accordance with these principles existence of a disability is established, no additional or confirmatory evidence is necessary, which includes healed fractures.  The Board recognizes the Veteran's current statements that his right wrist disability had its onset in active service following an injury.  However, the Board does not find the Veteran's statements to be credible.  During active service, he reported pain since his pre-service surgeries and indicated that he did not suffer trauma to the right wrist during active service.  See AZ v. Shinseki, 731 F.3d at 1315-18 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

Given the medical evidence addressing the nature of the disability, namely, that it was fractures of the right wrist and arthritis resulting from such fractures, and the Veteran's own statements that he experienced fractures and surgeries prior to active service and not during active service, which he is competent to report, the service medical treatment records noting the presence of fractures, which were not incurred during active service, the Board finds that it is clear and unmistakable that the right wrist disability existed prior to active service.

Next, the question is whether it is clear and unmistakable that the pre-existing disability was not aggravated by active service.  In this respect, the Board assigns great probative value to the June 2013 VA examiner's opinion.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  While the Board may assess the credibility and weight given to medical evidence, the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The June 2013 VA examiner reviewed the service medical treatment records, examined the Veteran, and opined that it was clear and unmistakable that the pre-existing disability was not aggravated by active service.  The examiner cited to an October 23, 1978 service medical treatment record which noted that the Veteran had multiple fractures that existed prior to active service.  The examiner also stated that there were no in-service injuries or trauma.  In addition, the examiner cited to an October 2006 medical treatment record, in which the Veteran complained of pain in his right wrist and right forearm which began in 1976 when he fractured his wrist.  The examiner explained that the Veteran worked in an occupation consisting of sprinkler installation for twenty years, which supported the conclusion that it was clear and unmistakable that the right wrist disability was not aggravated by active service.  

In light of the above, the Board finds that the evidence is clear and unmistakable that the right wrist disability pre-existed service and it is clear and unmistakable that the disability was not aggravated by active service.  

In doing so, the Board recognizes the Veteran's statements that his pre-existing disability was aggravated and/or had its onset in active service.  The Veteran is competent to report that he felt that he had increased pain or symptoms after he lifted shells during active service.  However, the Board has found the Veteran's statements are not credible regarding his recent assertions of an injury or trauma during active service.  As noted above, the service medical treatment records show that the Veteran complained of increased pain following the carrying of shells.  However, the service medical treatment records show that the examining physicians indicated that there was no in-service injury or trauma and X-rays showed fractures with resulting posttraumatic arthritis that were sustained prior to active service.  The Board also points out that mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  Thus, the Board does not find the Veteran's recent statements and testimony as probative of injury or trauma incurred during active service.  

Concerning any question as to permanent aggravation of a pre-existing right wrist disability, diagnosed as fractures and posttraumatic arthritis, lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide an opinion as to whether his pre-existing disability was aggravated by active service.  This is a complex medical question that requires medical training and expertise.  The Veteran has not been shown to possess such knowledge or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Indeed, the Veteran has not reported that his fractures were sustained in active service, but that he had fractures prior to active service.  Furthermore, the June 2013 VA examiner has medical training and knowledge and provided a negative nexus opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In conclusion, the Board finds that the presumption of soundness on entrance to service as to a right wrist disability has been rebutted by clear and unmistakable evidence as to the pre-service existence of a right wrist disability and clear and unmistakable evidence that the right wrist disability was not aggravated by active service.  The claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right wrist disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


